Citation Nr: 0844891	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-37 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected coronary artery disease, currently 
evaluated 30 percent disabling.

2.  Entitlement to an effective date earlier than March 15, 
2005 for service connection for coronary artery disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from August 1967 to August 1987.

Procedural history

The remote procedural history of this case will be described 
in connection with the earlier effective date issue below.

This appeal arose from a June 2006 decision of the Department 
of Veterans Affairs (VA) Regional Office in Houston, Texas 
which granted service connection for coronary artery disease 
and assigned a 30 percent disability rating therefor, 
effective March 15, 2005. 

In August 2008, the veteran and his representative presented 
evidence and testimony in support of the veteran's claims at 
a hearing in San Antonio, Texas which was chaired by the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.

Issues not on appeal

In a February 2008 rating decision, the RO granted service 
connection for coronary artery bypass graft site and also for 
Type II diabetes mellitus.  To the Board's knowledge, the 
veteran has not disagreed with that decision. 




FINDINGS OF FACT

1.  The competent medical evidence shows that there is no 
evidence of episodes of acute congestive heart failure; that 
workload of 6 metabolic equivalents (METs) results in 
dyspnea, fatigue, angina, and dizziness; and that the 
ejection fraction is 60 percent.

2.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected coronary artery disease 
are inadequate.

3.  The veteran's claim of entitlement to service connection 
for heart disease was initially denied in an unappealed 
February 1995 RO rating decision.

4.  The veteran filed to reopen his claim of entitlement to 
service connection for heart disease on March 15, 2005.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned 30 percent rating for the veteran's 
service-connected coronary artery disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (2008).

2.  The criteria for referral of the service-connected 
coronary artery disease for consideration on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2008).

3.  The criteria for an effective date prior to March 15, 
2005 for the grant of service connection for coronary artery 
disease have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks both an increased disability rating and an 
earlier effective date for his service-connected heart 
disease.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA). The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits. The VCAA also redefined the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2005).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the provisions of 
the VCAA in letters from the RO dated April 19, 2005 and 
August 14, 2006.  The former letter, which was issued while 
the veteran's service connection claim was pending, provided 
general information concerning the VCAA.  The August 2006 
VCAA letter, issued in connection with the veteran's appeal 
as to the assigned rating and the effective date, 
specifically dealt with those matters.

Specifically, the veteran was advised in the April 2005 VCAA 
letter that VA would assist him with obtaining "relevant 
records from any Federal agency.  This may include medical 
records from the military, from VA Medical Centers (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration."  With respect to 
private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."   The April 2005 letter 
further emphasized:  "If [there is] evidence [that] is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  See the April 2005 VCAA letter, page 
5.  [Emphasis as in the original letter]

The Board notes that the April 2005 VCAA letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See the 
April 19, 2003 VCAA letter, page 3.  This informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  This complies 
with the "give us everything you've got" provision formerly 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  The August 2006 
VCAA letter contained similar language, which was 
specifically tailored to the increased rating and effective 
date claims.  See the August 14, 2006 VCAA letter, page 4.  

[The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced August 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the August 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

There is no timing problem as to VCAA or Dingess notice, 
since the veteran's claims were readjudicated in November 
2006 statement of the case, following the issuance of the 
letters.  The essential fairness of the adjudication was not 
affected. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).   

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the instant case, the 
additional notice requirements recently set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 
(2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].   

The Board further notes that neither the veteran nor his 
representative has alleged that the veteran has received 
inadequate VCAA notice.  The veteran is obviously aware of 
what is required of him and of VA.  In addition, as is more 
thoroughly explained below, the outcome of the earlier 
effective date claim depends exclusively on documents which 
are already contained in the veteran's VA claims folder.  No 
additional development could alter the evidentiary or 
procedural posture of this case.  Cf. Nelson v. Principi, 18 
Vet. App. 407, 410 (2004).   

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records; 
Social Security Administration (SSA) records; VA, private and 
military retiree medical records and provided him with a VA 
examination in January 2006.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
testified at a personal hearing in August 2008 which was 
chaired by the undersigned Veterans Law Judge. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an increased disability rating for 
service-connected coronary artery disease, currently 
evaluated 30 percent disabling.

The veteran seeks a disability rating in excess of the 
currently assigned 30 percent for his service-connected 
coronary artery disease with mild congestive heart failure.
He has described symptoms such as fatigue and dizziness.  He 
notes that a cardiac pacemaker has been implanted.  See the 
August 2008 hearing transcript, pages 4-12.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Assignment of diagnostic code

The veteran's service-connected coronary artery disease is 
currently evaluated 30 percent disabling under 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 [coronary artery disease]. 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, Diagnostic Code 7005 precisely fits the 
veteran's diagnosed disability.  The veteran and his 
representative have not suggested that any other diagnostic 
code is more appropriate.

Schedular criteria

Under 38 C.F.R. § 4.104, Diagnostic Code 7005, the general 
rating schedule for arteriosclerotic heart disease (coronary 
artery disease), the following levels of disability are 
pertinent:

30% - Documented coronary artery disease resulting in 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.

60% - Documented coronary artery disease resulting in more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.

100% -  Documented coronary artery disease resulting in 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2008).

Analysis

Schedular rating

It is undisputed that the veteran's service-connected heart 
disease manifests as chest pains, shortness of breath, 
dizziness, fatigue and cardiac arrhythmia, for which he has 
received a pacemaker implant.  

In order to warrant a 60 percent rating, the evidence must 
show more than one episode of acute congestive heart failure 
in the past year; or a workload of greater than 3 METs but 
not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 
30 to 50 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 
7005.
 
The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met].  The 
Board will therefore separately address the three disjunctive 
criteria for a 60 percent rating.

Although the June 2006 rating decision reflects that mild 
congestive heart failure is a part of the service-connected 
disability, the medical evidence does not show any episodes 
of acute congestive heart failure or chronic congestive heart 
failure.  Rather, the report of the January 2006 VA 
examination shows that an examination of the heart did not 
reveal any evidence of congestive heart failure and that 
chest X-rays merely showed mild increased interstitial 
markings at both lung bases, including Kerley B lines, 
suggesting mild cardiac failure.  

At the January 2006 examination the estimated METS was 6. 

With respect to ejection fraction, the January 2006 examiner 
noted that the ejection fraction was 62 percent.  More 
recently, an August 2008 echo study at Brooke Army Medical 
center resulted in an estimated ejection fraction of 60 
percent.

The Board has reviewed the veteran's extensive retiree 
medical records, which were submitted in August 2008 with a 
waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2008).  
These show the veteran to be essentially stable.

The veteran and his representative have pointed to no medical 
evidence which indicates that his service-connected heart 
disease is more severe than is contemplated in the currently 
assigned 30 percent disability rating.  The Board has 
similarly been unsuccessful.

In short, for the reasons stated above the Board concludes 
that the veteran does not meet the requirements for he 
assignment of a 60 percent disability rating.  There is no 
evidence of congestive heart failure; METs was 6, while METS 
of 3 to 5 are required for a 60 percent rating; and ejection 
fraction was 60%, while 30% to 50% is required for a 60 
percent rating.  If none of the requirements for a 60 percent 
rating is met, it is obvious that the more stringent 
requirements for a 100 percent rating under Diagnostic Code 
7005 are also not met.

The Board is of course aware of the veteran's complaints of 
fatigue, dizziness shortness of breath and the like.  These 
complaints fit squarely within the criteria for the currently 
assigned 30 percent rating.

In summary, for reasons and bases expressed above the Board 
concludes that an increased disability rating in excess of 
the currently assigned 30 percent is not warranted for the 
veteran's service-connected heart disease.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

In this case, the RO has separately rated a scar associated 
with the pacemaker implant as well as a coronary artery 
bypass donor site scar on the left thigh.  
The Board can identify no additional disabilities associated 
with the veteran's service-connected heart disease, and the 
veteran and his representative have pointed to none. 

Fenderson considerations

The veteran has disagreed with the initially assigned 
disability rating for his service-connected coronary artery 
disease.  In Fenderson v. West, 12 Vet. App. 119, 126 (1999), 
the Court held that "staged" ratings may be assigned for 
separate periods of time based on facts found.

The RO has assigned the 30 percent rating as of the date of 
service connection, March 15, 2005.   Prior to that date, the 
veteran underwent coronary artery bypass and pacemaker 
implant.  Since that date, his condition has remained 
essentially stable, as indicated by his military retiree 
treatment reports as well as the report of the January 2005 
VA examination.  There is no evidence of any worsening of the 
disability since the date of service connection.  
Accordingly, stages ratings are not warranted.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO included C.F.R. § 3.321(b)(1) in the November 2006 SOC 
and apparently considered the veteran's claims under the 
regulation.  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for 
the increased disability ratings at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected coronary artery disease is inadequate.  A 
comparison between the level of severity and symptomatology 
of the veteran's heart disease with the established criteria 
found in the rating schedule for coronary artery disease 
shows that the rating criteria reasonably describes the 
veteran's disability level and symptomatology; as discussed 
above, the rating criteria considers complaints of fatigue, 
dizziness shortness of breath and the like.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
veteran has required frequent hospitalizations for his heart 
disease.  Indeed, it does not appear from the record that he 
has been hospitalized recently for that disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
veteran had a career as a quality assurance inspector.  The 
Board is of course aware that the Social Security 
Administration (SSA) determined that the veteran was disabled 
due to valvular heart disease and osteoarthritis as of 
February 4, 2004.  VA is not bound by the findings of 
disability and/or unemployability made by other agencies, 
including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).  However, while a SSA decision is not controlling 
for purposes of VA adjudication, it is "pertinent" to a 
veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 140 
(1993); see also Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992) [holding that VA's duty to assist includes obtaining 
records from SSA and giving appropriate consideration and 
weight to such evidence in determining whether to award or 
deny VA benefits].  Thus, although SSA's determination is not 
necessarily dispositive of the veteran's claim, it is 
evidence which must be considered.  

Despite SSA's determination that the veteran is disabled, its 
decision reflects that the veteran retained a functional 
capacity to lift and carry up to ten pounds, walk/stand up to 
two hours, and sit up to six hours in an eight-hour day.  
Similarly, the January 2006 VA examiner noted that the 
veteran's functional impairment was an inability to lift over 
25 pounds.  In other words, the medical and other evidence 
shows that the veteran's coronary artery disease does not 
preclude sedentary employment.  

Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for his service-connected 
coronary artery disease.  The claim is therefore denied.





2.  Entitlement to an effective date earlier than March 15, 
2005 for service connection for coronary artery disease.

Pertinent law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

Effective dates - reopened claims

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

Applicable law and VA regulations provide that in general the 
effective date for an award of service connection established 
on the basis of new and material evidence "received after 
final disallowance" or on the basis of a "reopened claim" 
shall be the date of receipt of the reopened claim or the 
date entitlement arose, whichever is later. See 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(q), (r) (2008).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007). The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2008).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim. Such informal claim must identify the benefit 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year from 
the date it was sent to the veteran, it will be considered 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155 (2008).

Factual background

The Board believes that a brief narration of the procedural 
history of the veteran's claim of entitlement to service 
connection for coronary artery disease will aid in an 
understanding of its decision.

In August 1987, the veteran retired after 20 years of 
military service.  In 1979, during service, the veteran was 
diagnosed with mitral valve prolapse.  His initial claim of 
entitlement to service connection, to include service 
connection for heart disease (claimed as mitral valve 
prolapse), was filed in April 1994.  

The veteran was accorded a VA general medical examination, 
with a special "diseases of the heart" examination, in 
December 1994.  The veteran complained of chest pains.  The 
diagnosis was history of mitral valve prolapse.

The Houston RO denied the veteran's claim in a February 1995 
rating decision.  
In essence, the RO determined that the veteran's mitral valve 
prolapse was a congenital or developmental abnormality for 
which service connection could not be granted.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2008); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996) [congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable 
legislation]. 

The veteran was informed of the RO's decision and of his 
appeal rights in a letter dated February 24, 1995.  He did 
not appeal.

On March 15, 2005 the veteran through his accredited 
representative filed to reopen his previously denied claim of 
entitlement to service connection for heart disease.  In 
connection with his claim, the veteran was examiner by QTC 
Medical Services in January 2006.  In essence, the QTC 
examiner determined that the veteran's heart disease began 
during his military service.  In the June 2006 rating 
decision which forms the basis for this appeal, the RO 
granted service connection for coronary artery disease 
effective March 15, 2005.  

Analysis

The veteran seeks an effective date earlier than the 
currently assigned March 15, 2005 for service connection for 
heart disease.  In essence, he contends that his heart 
disease should have been diagnosed while he was in military 
service or at the December 1994 VA examination.  See the 
August 2008 hearing transcript, pages 13, 16. 

In essence, the veteran has contended that military and VA 
examinations were inadequate.  This cannot serve to allow an 
earlier effective date.  To some extent, the veteran appears 
to be alleging clear and unmistakable error (CUE) in the 
February 1995 RO rating decision which denied his initial 
claim of entitlement to service connection, based on what he 
perceives as erroneous medical evidence relied upon by the RO 
in making its decision.  See 38 C.F.R. § 3.105 (2008).  
However, as a matter of law a medical error cannot constitute 
CUE.  Medical personnel are not adjudicators, and as such 
cannot commit CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 
90 (1992); Russell v. Principi, 3 Vet. App. 310, 314 (1992); 
Shockley v. West, 11 Vet. App. 208 (1998). 

The veteran appears to be raising an argument couched in 
equity in that he contends that he had heart disease all 
along, that it was not his fault that it was not recognized 
as such earlier by medical professionals, and so he should 
receive compensation from an earlier date.  However, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).

It is undisputed that the veteran's initial claim of 
entitlement to service connection for heart disorder was 
denied in the unappealed February 1995 RO rating decision.  
It is also undisputed that the veteran did not file a claim 
to reopen until March 15, 2005.  This is the date as of which 
service connection for coronary artery disease has been 
assigned.  It is the correct date under 38 C.F.R. § 3.400(q), 
(r) (2008), since March 15, 2005 was the date the reopened 
claim was received at the RO. 

The Board adds that it has reviewed the record and can find 
nothing between February 1995 and March 2005 which could 
serve as a claim, formal or informal, for service connection 
for heart disease.  See Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  The veteran and his 
representative have identified no such claim

In summary, for reasons expressed above the Board concludes 
that an effective date earlier than March 15, 2005 may not be 
assigned for service connection for heart disease.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for the 
veteran's service-connected coronary artery disease is 
denied.

Entitlement to an effective date earlier than March 15, 2005 
for service connection for coronary artery disease is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


